      Case 6:17-cv-06788-FPG-MJP Document 184 Filed 06/14/21 Page 1 of 2




UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK

 VALVETECH, INC.,

                                Plaintiff,
                                                          Case No. 17-CV-6788-FPG
                v.

 AEROJET ROCKETDYNE, INC.,

                                Defendant.




                       DEFENDANT AEROJET ROCKETDYNE INC.’S
                     NOTICE OF MOTION FOR SUMMARY JUDGMENT
                     UNDER FEDERAL RULE OF CIVIL PROCEDURE 56

       PLEASE TAKE NOTICE THAT that pursuant to the Amended Scheduling Order (ECF

No. 183), Defendant Aerojet Rocketdyne, Inc., by counsel, moves this Court before the Honorable

Frank P. Geraci, Jr., Chief United States District Court Judge at the U.S. District Court for the

Western District of New York, 100 State Street, Rochester, New York, 14614, for an order

pursuant to Federal Rule of Civil Procedure 56 granting this Motion for Summary Judgment of the

First (“Breaches of Contract”), Second (“Defend Trade Secrets (Federal Law)”), Third

(“California Uniform Trade Secrets Act”), and Fourth (“Replevin”) Causes of Action (all claims)

in Plaintiff ValveTech, Inc.’s Second Amended Complaint (ECF No. 106), along with such other

and further relief as this Court deems just and proper.

       In support of its motion, Aerojet Rocketdyne, Inc. concurrently submits Defendant’s

Statement of Undisputed Material Facts pursuant to Local Rule 56(a)(1), and Defendant’s

Appendix to Local Rule 56 Statement of Materials Fact pursuant to Local Rule 56(a)(3) and

Attached Exhibits 1-48 including the Declaration of Daniel F. Gelwicks, Esq. (Exhibit 1) and the

Declaration of Alfred N. Little in Support of Summary Judgment (Exhibit 2), together with Aerojet


                                                 1
      Case 6:17-cv-06788-FPG-MJP Document 184 Filed 06/14/21 Page 2 of 2




Rocketdyne’s Memorandum of Law in Support of its Motion for Summary Judgment and a

Certificate of Service.

       Aerojet Rocketdyne, Inc. hereby requests oral argument on the motion herein and reserves

the right to file Reply Papers pursuant to Local Rule 7(a)(1). It is requested that the Court issue a

scheduling order fixing the date, time and place of oral argument.

       Aerojet Rocketdyne, Inc. is filing a motion to seal its Memorandum Of Law In Support Of

Its Motion For Summary Judgment; Statement Of Undisputed Material Facts In Support Of Its

Motion For Summary Judgment; and Appendix To Local Rule 56 Statement Of Material Fact and

Exhibits.

       WHEREFORE, Defendant Aerojet Rocketdyne, Inc. respectfully requests that this Court

grant its Motion for Summary Judgment on all claims.




 Dated: June 14, 2021                                STEPTOE & JOHNSON LLP

                                                     /s/ Michael B. Eisenberg
                                                     Michael Eisenberg
                                                     STEPTOE & JOHNSON LLP
                                                     1114 Avenue of the Americas
                                                     New York, NY 10036
                                                     (212) 506-3900
                                                     meisenberg@steptoe.com

                                                     Daniel F. Gelwicks
                                                     STEPTOE & JOHNSON LLP
                                                     227 West Monroe Street
                                                     Chicago, IL 60606
                                                     (312) 577-1291
                                                     dgelwicks@steptoe.com

                                                     Counsel for Defendant
                                                     Aerojet Rocketdyne, Inc.



                                                 2
